-\\s 2X

10
i1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-¢v-01094-PA-E Document1 Filed 06/23/21 Page1of15 Page ID #:1

 

FILED - SOUTHERN DIVIS
CLERK, U.S. DISTRICT COURT

 

 

 

 

 

 

BRIAN CORNTASSEL
unter Lane
Huntington Beach, California 92646 JUN 2 3 atl
. . CENTRAL OI
Telephone: (714) 794-7769 BY STRICT OF CALIFORNIA
Plaintiff in Pro Se Eee Card

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

BRIAN CORNTASSEL,
No. 6+ 21-cv~ OLOS4-PA CED
Plaintiff,
COMPLAINT FOR DAMAGES
vs. 1. Violation of Civil Rights -
Force Under Color of Law, 42 U.S.C.
§ 1983
2. Municipal Liability - Unlawful
Custom, Policy, Practice, Training,
and Supervision - 42 U.S.C. $1983

CITY OF HUNTINGTON BEACH,
HUNTINGTON BEACH POLICE
DEPARTMENT, OFFICER SEAN
BASTON, OFFICER SCOTT

Me ee le Ne et ee a eet Tee Met Se et

 

KANSAKU, DOES 1 through 3. Assault/Battery
8, inclusive, 4. Negligence
Defendants. 5. Violation of Bane Act (Ca. Civ. Code
$52.1)
6. Unreasonable and Excessive Force

42 U.S.C. §1983
COMPLAINT FOR DAMAGES
COMES NOW plaintiff, BRIAN CORNTASSEL, for his complaint
against City of Huntington Beach, Huntington Beach Police
Department, Officer Sean Easton, Officer Scott Kansaku and DOES 1
- 8, inclusive, and alleges as follows:
JURISDICTION AND VENUE
1. This court has original jurisdiction pursuant to 28 U.S.C.
§§ 1331 and 1343 (a) (3)-(4) because Plaintiff asserts claims

arising under the laws of the United States including 42 U.S.C.
-|-

 

 

COMPLAINT FOR DAMAGES

 

 
Oo 28 4S GH OO SP WY NH FF

PH BP RP P BP P Pp eB
oY A & & WH FP Oo

19
20
21.
22
23
24
25
26
27
28

Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page 2of15 Page ID #:2

|

 

§1983 and the Fourth and Fourteenth Amendment of the United States
Constitution.

2. Venue is proper in this Court under 28 U.S.C. §1391 (b)
because Defendants reside in this district and all incidents,
events, and occurrences giving rise to this action occurred in
this district.

INTRODUCTION

3. This civil rights and state tort action seeks compensatory
and punitive damages from Defendants for violating various rights
under the United States Constitution in connection with assault,

battery, use of excessive force, inflicted upon plaintiff BRIAN

|CORNTASSEL.

PARTIES
4, At all relevant times. Plaintiff BRIAN CORNTASSEL resided
in Orange County.
5. At all relevant times, Defendant CITY OF HUNTINGTON BEACH
is and was a duly organized public entity, form unknown, existing
under the laws of the State of California. CITY OF HUNTINGTON

BEACH is a chartered subdivision of the State of California and

[County of Orange with the capacity to be sued. CITY OF HUNTINGTON

BEACH is xesponsible for the actions, omissions, policies,
procedures, practices, and customs of its various agents and
agencies, including the HUNTINGTON BEACH POLICE DEPARTMENT.

6. At all relevant times, Defendant CITY OF HUNTINGTON BEACH
was responsible for assuring that the actions, omissions,
policies, procedures, practices, and customs of it police
department and its. employees and agents complied with the laws of

the United States and of the State of California. At all relevant
=2?-

 

 

COMPLAINT FOR DAMAGES

 

 
oO wm SF WwW HB Ff

~J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page 3o0f15 Page ID #:3

times, CITY OF HUNTINGTON BEACH was the employer of Defendant DOES

1 - 8.

7. Defendant OFFICER SEAN EASTON is an officer for the
Huntington Beach Police Department and was acting under color of
state law in the course and scope of his employment when he
violated the rights of Plaintiff and was acting with the complete
authority and ratification of his principal, Defendant CITY OF
HUNTINGTON BEACH.

8. Defendant OFFICER SCOTT KANSAKU is an officer for the
Huntington Beach Police Department and was acting under color of
state law in the course and scope of his employment when he
violated the rights of Plaintiff and was acting with the complete
authority and ratification of his principal, Defendant CITY OF
HUNTINGTON BEACH.

9. Defendants DOES 1 - 4 were at all relevant times herein
employees and officers for the CITY OF HUNTINGTON BEACH. At the
time of the incident, DOES 1 - 4 were acting under color of state
law within the course and scope of their duties as officers for
the CITY OF HUNTINGTON BEACH. DOES 1 - 4 were acting with the
complete authority and ratification of their principal, Defendant
CITY OF HUNTINGTON BEACH. EASTON, KANSAKU, and DOES 1 - 4 are
collectively referred to herein as “OFFICER DEFENDANTS”.

10. Defendants DOES 5-8 are supervisory officers and/or
policy makers for the CITY OF HUNTINGTON BEACH who were acting
under color of state law within the course and scope of their
duties. DOES 5-8 were acting with the complete authority and
ratification of their principal, DEFENDANT CITY OF HUNTINGTON

BEACH.
—-3-

 

 

COMPLAINT FOR DAMAGES

 

 
em WW NH

1 GS Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page 4of15 Page ID #:4

11. Defendants SEAN EASTON, SCOTT KANSAKU, and DOES 1-8 are
sued in their individual capacities.

12. The true names and capacities of DOES 1-8 are unknown to
Plaintiff who otherwise sues these Defendants by such fictitious
names. Plaintiff will seek leave to amend this Complaint to show
the true names and capacities of these Defendants when they have
been ascertained. Each of the fictitiously named Defendants is
responsible in some manner for the conduct or liabilities alleged
herein.

13. This is an action for damages and such other and further
relief as may be consistent with state and federal law, to redress
violations of the Plaintiff's rights protected by the United
States Constitution, by persons acting under color of state law.

14. At all times mentioned herein, each and every separate
Defendant was the agent of each and every other Defendant and had
the legal duty to oversee and supervise the hiring, conduct, and
employment of each and every Defendant.

15. All of the acts complained of herein by Plaintiff against
Defendants were done and performed by said Defendants by and
through their authorized agents, servants, and/or employees, all
of whom at all relevant times herein were acting within the
course, purpose, and scope of said agency, service, and/or
employment capacity. Moreover, Defendants and their agents
ratified all of the acts complained herein.

16. On or about November 9, 2020, Plaintiff timely served a
comprehensive claim for damages with the City of Huntington Beach
pursuant to applicable sections of the California Government Code

including §910.4, On December 24, 2020 the City rejected these
-~4—

 

 

COMPLAINT FOR DAMAGES

 

 
w MN bP

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page5of15 Page ID#:5

claims.

FACTS

 

The Physical Altercation

17. Plaintiff repeats and re-alleges each and every
allegation in paragraohs 1 through 16 of this Complaint with the
same force and effect as if fully set forth herein.

18. On May 10, 2020 Plaintiff was at his home located at
20872 Hunter Lane in Huntington Beach, California.

19. At the time, Plaintiff and his wife had separated and
this date was a pre-arranged date between them for her to remove
her property from the premises.

20. Plaintiff's wife had brought with her some friends to
help her move the items.

21. While Plaintiff was away from the premises and when no
threats had been made, Plaintiff’s wife called the Huntington
Beach Police Department to make a report of domestic violence.

22. When Officer Easton arrived and interview the wife, he
determined that what was described to him had occurred in the past

and would be misdemeanor charges at the most. Being misdemeanor

charges, he explained to the wife that she would have to request

prosecution and she declined to do soa.

23. Despite this declination Easton and other officers
remained in the area to monitor the distribution of the property
which was clearly a civil matter that Easton acknowledged in
subsequent discussion with the plaintiff.

24. At some point in time while speaking with plaintiff, he
objected to Raston about an object being taken, specifically a

toaster, and Baston told him they would have to work it out in
-5-—

 

 

COMPLAINT FOR DAMAGES

 

 
na Oo S&S Ww NH FF

~~]

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page 6of15 Page ID #:6

court.

25. Shortly thereafter, another item that Plaintiff
identified as belonging to him was being taken by the wife’s
friend and Plaintiff tried to approach the individual to tell him
not to take that item.

26. At that point in time Officer EASTON stepped in front of
Plaintiff impeding his pathway and when they made contact EASTON
immediately physically took plaintiff to the ground with the
assistance of KANSAKU.

27. While on the ground EASTON applied a vascular neck
restraint on Plaintiff breaking his neck.

28. Thereafter, Plaintiff was charged with violations of
Penal Code Section 69; Penal Code Section 243 (B), Penal Code
Section 243 (E)(1}, and Vehicle Code Section 23152 (A).

FIRST CLAIM FOR RELIEF
(Violation of Civil Rights - Excessive Force
Under Color of Law 42 U.S.C. §1983; Plaintiff

BRIAN CORNTASSEL against DEFENDANTS BASTON AND KANSAKU)

29, Plaintiff repeats and re-alleges each and every
allegation in paragraphs 1 though 28 of this Complaint with the
same force and effect as if fully set forth herein.

30. AlL actions alleged herein were undertaken by Defendant
EASTON as a police officer under color of state law.

31. All actions alleged herein were undertaken by Defendant
KANSAKU as a police officer under color of state law.

32. Defendants’ use of force was both excessive and
unreasonable under the circumstances. Plaintiff had the right

under the Fourth and Fourteenth Amendments of the United States
-6-

 

 

COMPLAINT FOR DAMAGES

 

 
 

WO NM

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-01094-PA-E Document 1 Filed 06/23/21 Page 7 of15 Page ID #:7

Constitution to be free from excessive force while being detained
and/or arrested by Defendants EASTON and KANSAKU.

33, On May 10, 2020, Defendant EASTON and KANSAKU
intentionally restrained Plaintiff unnecessarily throwing him and
pinning him to the ground and imposing violent and prolonged
compression on his neck, causing him great bodily injury and
suffering.

34. The force applied to Plaintiff by Defendants EASTON and
KANSAKU was in excess of the amount of force a reasonable police
officer would have used under similar circumstances.

35. The acts and omissions of Defendants EASTON and KANSAKU
violated the rights of Plaintiff under the Fourth and Fourteenth
Amendments of the United States Constitution to be free from
excessive force while being detained or arrested. .

36. The conduct of Defendants EASTON and KANSAKU was willful,
wanton, malicious, and done with reckless disregard for the rights
and safety of Plaintiff, and therefore warrents imposition of
exemplary and punitive damages.

37. Plaintiff also seeks attorney fees under this claim.

SECOND CLAIM FOR RELIEF

 

(Unlawful Custom, Policy, Practice, Training and
Supervision - 42 U.S.C. §1983; Plaintiff against
Defendants CITY OF HUNTINGTON BEACH, HUNTINGTON
BEACH POLICE DEPARTMENT)
38. Plaintiff repeats and re-alleges each and every
allegation in paragraphs 1 through 37 of this Complaint with the
same force and effect as if fully set forth herein.

39, The training policies of Defendants CITY OF HUNTINGTON
-7-

 

 

COMPLAINT FOR DAMAGES

 

 
 

ic bo NO ee

o ws nH tn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page 8of15 Page ID #:8

BEACH and HUNTINGTON BREACH POLICE DEPARTMENT with respect to the
lvascular neck restraint control hold were not adequate to prevent
violations of law by its employees, and defendants CITY OF
HUNTINGTON BEACH, and HUNTINGTON BEACH POLICE DEPARTMENT did not
train its officers with respect to the control hold to handle the
usual and recurring Situations with which they must deal. This
includes but is not limited to:

a. Permitting CITY OF HUNTINGTON BEACH and HUNTINGTON BEACH
POLICE DEPARTMENT officers to use vascular neck restraint control
hold, a hold that can be fatal, while, at the same time, failing
to adequately train CITY OF HUNTINGTON BEACH and HUNTINGTON BEACH
POLICE DEPARTMENT officers how and when to properly deploy and
apply the vascular neck restraint control hold. ‘

b. Allowing its deputies to use the vascular neck restraint
hold while, at the same time, failing to adequately train its
officers to recognize signs of medical issues that could be caused
during application of the vascular neck restraint hold.

c. Failing to adequately supervise and control CITY OF
HUNTINGTON BEACH and HUNTINGTON BEACH POLICE DEPARTMENT deputies
known, or who reasonably should have been known, to be using
unnecessary or excessive force.

40. The training policies of Defendants CITY OF HUNTINGTON
BEACH and HUNTINGTON BEACH POLICE DEPARTMENT with respect to
interviewing witnesses were not adequate to prevent violations of
law by its employees, and defendants CITY OF HUNTINGTON BEACH and
HUNTINGTON BEACH POLICE DEPARTMENT’S did not train its officers
with respect to such recurring situation with which they must

deal. This includes but is not limited to:
=-§-

 

COMPLAINT FOR DAMAGES

 

 

 
“I Om OF SB Ww BM PF

10
11
12
13
14
15
16

17:

18
19
20
21
22
23
24
25
26
27
28

Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page9of15 Page ID#:9

a. Detaining and arresting persons without probable cause.

b. Remaining at the scene of a civil dispute between citizens
without the necessity for doing soa.

41. Defendants CITY OF HUNTINGTON BEACH and HUNTINGTON BEACH
POLICE DEPARTMENT were deliberately indifferent to the substantial
risk that its vascular neck restraint control hold policies
regarding control hold/pain compliance techniques and vascular
neck restraint control hold, were inadequate to prevent violations
of law by its employees, and to the known or obvious consequences
of its failure to adequately train its officers with respect to
the vascular neck restraint control hold. .

42. The failure of defendants CITY OF HUNTINGTON BEACH and
HUNTINGTON BEACH POLICE DEPARTMENT to prevent violations of law by
its employees, and to provide adequate training, caused the
deprivation of Plaintiff's rights by defendants EASTON and
KANSAKU; that is, the defendants’ failure to adequately train and
prevent violations by law by its employees is so closely related
to the deprivation of Plaintiff's rights as to be the moving force
that caused the ultimate injury.

43. The policies of defendants CITY OF HUNTINGTON BEACH and
HUNTINGTON BEACH POLICE DEPARTMENT to adequately train their
police officers, and to inadequately supervise their police
officers, amounted to a deliberate indifference to the predictable
fact that these policies governing application of potentially
serious injurious force would result in violation of rights
accorded by Fourth and Fourteenth Amendments of the United States
Constitution.

44, Moveover, CITY OF HUNTINGTON BEACH and HUNTINGTON BEACH
~ge

 

COMPLAINT FOR DAMAGES |

 

 

 
Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page10o0f15 Page ID #:10

m WwW wf

aon ~~ HH tn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

POLICE DEPARTMENT knew or should have known that the Civil Rights
Division of the U.S. Department of Justice put the COUNTY OF
ORANGE and ORANGE COUNTY SHERIFF’S DEPARTMENT on notice that such
particular acts and/or omissions had the potential to result in
the violation of constitutional rights in a letter dated March 4,
2014. Plaintiff is informed and believes that CITY OF HUNTINGTON
BEACH and HUNTINGTON BEACH POLICE DEPARTMENT were well aware of
this notice if they had not, in fact, received one from the Civil
Rights Division directly.

45. By reason of the acts and omissions of defendants,
plaintiff was required to and did retain an attorney to institute
and prosecute the within action and to render legal assistance to
plaintiff so that he may vindicate the loss and impairment of
rights and by reason thereof, plaintiff requests payment by
defendants of damages and a reasonable sum for attorneys’ fees.

THIRD CLAIM FOR RELIEF
(Assault/Battery against
Defendants EASTON and KANSAKU)

46. Plaintiff repeats and re-alleges each and every
allegation in paragraphs 1 through 45 of this Complaint with the
same force and effect as if fully set forth herein.

47. Defendants EASTON and KANSAKU, while working as police
officers for CITY OF HUNTINGTON BEACH, and acting within the
course and scope of their duties, intentionally and unnecessarily
grabbed, beat, and violently compressed the neck of Plaintiff
causing great bodily injury. These actions were an unreasonable
use of force against Plaintiff, performed with a willful and

conscious disregard of his rights and safety, to which he did not
-10-

 

 

COMPLAINT FOR DAMAGES

 

 
Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page11o0f15 Page ID#11

1 {consent and constituted battery against Plaintiff.

2 48. Defendants’ assault and battery caused Plaintiff extreme
3 {pain and suffering.

4 49. Plaintiff is informed and believes and thereon alleges

5 |Ithat the acts of the individual Defendants were willful,

6 |malicious, intentional, oppressive, reckless and/or were done in

7 willful and conscious disregard of the rights, welfare, and safety
8 fof Plaintiff, thereby justifying the awarding of punitive and

9 exemplary damages in an amount to be determined at trial.
10 50. As a result of their conduct, Defendants are liable for

11 |)Plaintiff’s injuries, either because they were integral
12 |lparticipants in the assault and battery, or because they failed to

13 jfintervene to prevent these violations.

14 FOURTH CLAIM FOR RELTEF
15 (Negligence against all Defendants)
16 51. Plaintiff repeats and re-alleges each and every

1? allegation in paragraphs 1 through 50 of this Complaint with the
18 |jsame force and effect as if fully set forth herein.

19 52. Defendants owed a duty of care toward Plaintiff and were
20 ||lrequired to use reasonable diligence to ensure that plaintiff was
21 |Inot harmed by Defendants’ acts or omissions.

22 53. Defendants actions and omissions were negligent and

23 iireckless, including but not limited to:

24 a. The assessment and tactical plan Defendants engaged in

25 ||regarding all of the events that occurred on May 10, 2020,

26 b. The failure to recognize that the dispute in question was
27 ja civil matter in which police services should not be involved.

29 c. The unnecessary and dangerous physical engagement of
-l1-

 

COMPLAINT FOR DAMAGES

 

 

 
Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page120f15 Page ID #12

wo » ~i n am = & ho Pr.

faa]
Qo

oe
bh

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Plaintiff.

d. The failure to properly assess the need to use force
against Plaintiff.

e. The unnecessary use of force against Plaintiff.

f. The erroneous application of force against Plaintiff.

g. The failure to properly evaluate employee qualifications
and performance during hiring, retention, and assignment of its

employees, including the individual defendants; and
|

 

h. The failure to properly train, supervise, and discipline
employees, including the individual defendants.

54. Defendants’ conduct cause Plaintiff, without limitation,
jextreme pain and suffering, and loss of enjoyment of life.

55. As a result of their conduct, Defendants are liable for
Plaintiff’s injuries, either because they were integral
participants in the negligence, or because they failed to
intervene to prevent these violations.

FIFTH CLAIM FOR RELIBFE

 

(Violation of Bane Act - Ca. Civil Code $52.1
Against all Defendants)

56. Plaintiff repeats and re-alleges each and every
allegation in paragraphs 1 through 55 of this Complaint with the
same force and effect as if fully set forth herein.

57. As alleged herein, Defendants interfered by threats,
intimidation, or coercion with Plaintiff's rights under state and
federal laws and the state and federal constitution, including,
without limitation, the right to be free from excessive force,
unreasonable search and seizure, false arrest, the right to due

proces, and the right to bodily integrity, including his rights
-12-

 

COMPLAINT FOR DAMAGES

 

 

 
Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page130f15 Page ID#13

1 funder Civil Code §43; Penal Code §§ 149, 240, and 242, and his

2 rights under the Fourth and Fourteenth Amendments to the United

3 States Constitution and his rights under Article 1, Sections 1, 7,
4 Jland/or 13 of the California Constitution.

5 58. Defendants’ conduct caused Plaintiff extreme pain and

6 suffering.

7 59. As a result of their conduct, Defendants are liable for

8 |/Pliaintiff’s injuries, either because they were integral
9 ||participants in the misconduct or because they failed to intervene
10 Ito prevent these violations.
11 60. As a direct and legal result of Defendants’ acts and
12 fomissions, Plaintiff suffered damages, including without
13 filimitation, loss of earnings and earning capacity, loss of
14 |jenjoyment of life, pain and suffering, physical injuries,
15 emotional distress, medical expenses, attorneys’ fees, costs of
16 |suit, and other pecuniary losses not yet ascertained.
17 61. Plaintiff is informed and believes and thereon alleges
18 |that the acts of the individual Defendants were willful,
19 |imalicious, intentional, oppressive, reckless and/or were done in
20 |jwillful and conscious disregard of the rights, welfare, and safety
21 jjof Plaintiff, thereby justifying the awarding of punitive and
22 |jexemplary damages in an amount to be determined at trial against
23 |lindividual defendants.
24 REQUEST FOR RELIEF
25 WHEREBY Plaintiff requests the following relief as to all
26 |Defendants:
27 1. For compensatory damages in the amount to be proved at

28 trial;
-13-

 

COMPLAINT FOR DAMAGES

 

 

 
Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page14o0f15 Page ID#14

m wi oN fe

io OO -~t Om tn

10
121
12
"13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28

 

|

2. All medical expenses in the amount to be proven at
trial;

3. For loss of earnings in the amount to be proven at trial;

4. For punitive damages according to proof for each
individual defendant;

5. For attorney’s fees, including litigation expenses};

6. For costs of suit; and

7. For any additional relief deemed proper by the court.

Dated: June A, 2021

 

By:
BRIAN CORNTASSEL, IN PRO SE

~14-
COMPLAINT FOR DAMAGES

 

 
Case 8:21-cv-01094-PA-E Document1 Filed 06/23/21 Page150f15 Page ID#15

DEMAND FOR JURY TRIAL
Plaintiff hereby respectfully demands a trial by jury in

this action pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

Dated: June 22, 2021 By: ,
BRYAN CORNTASSEL
In Pro Per

 

 

o O8© sa HW &® w BS YH

Poe & He He wR Ee pF Pp
mw © JY mA oF w NS FEF Oo

 

me MB NH NH NH NM NHN NM MH
o wa fo Ww S&S WwW NH FF &

=15-

 

COMPLAINT FOR DAMAGES

 

 

 
